Citation Nr: 0606794	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-16 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a lung condition 
previously claimed as pneumonia.

2.  Entitlement to service connection for a shrapnel wound to 
the back.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1944 
to August 1946, including combat service in World War II.  
His decorations include the Combat Infantryman's Badge.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona that denied service connection for pneumonia and for 
a shrapnel wound to the back.  The veteran perfected a timely 
appeal of these determinations to the Board.  

In August 2005, the veteran testified at a hearing before the 
undersigned Acting Veteran's Law Judge at the local regional 
office.  A transcript of these proceedings has been 
associated with the veteran's claims file.

The issue of service connection for a lung condition, 
previously claimed as pneumonia, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

During the August 2005 hearing before the Board, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the appellant that a withdrawal of the 
veteran's claim of entitlement to service connection for a 
shrapnel wound to the back was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) concerning the issue 
of entitlement to service for a shrapnel wound to the back 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20. 204 (2004).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2003).  The appellant has withdrawn his 
appeal for service connection for a shrapnel wound to the 
back and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review this claim, and it 
is dismissed.


ORDER

The appeal concerning entitlement to service connection for a 
shrapnel wound to the back is dismissed.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of service connection for a lung 
condition, previously claimed as pneumonia, must be remanded 
for further action.  

In this case, the veteran's claims file contains VA records 
indicating treatment and hospitalization in service for naso-
pharyngitis, acute, severe, in February 1945.  In his 
testimony before the Board in August 2005, the veteran stated 
that he was hospitalized for approximately three weeks in 
service for pneumonia and that he has had problems with his 
lungs, to include subsequent episodes of pneumonia and 
chronic bronchitis, since his time in the service.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (the 
veteran is competent to report that he has experienced a 
continuity of symptomatology).  The veteran's medical records 
also indicate scarring in the veteran's left lung, as well as 
nodules in the right middle lobe.  One of the veteran's 
physicians indicated that this suggested a benign process, 
including possible scarring from prior infections.  

The veteran, however, has not been afforded a VA examination 
in connection with his claim in order to determine whether 
his current lung condition, if any, is related to or had its 
onset in service.  Pursuant to VCAA, such an examination is 
required to adjudicate the veteran's claim.  See 38 U.S.C.A 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 
(2004).  And in this regard, the Board notes that the veteran 
has been awarded the Combat Infantryman Badge.  This 
indicates that the veteran engaged in combat operations while 
in the service.  The RO should therefore consider the 
application of 38 U.S.C. § 1154(b) and 38 C.F.R. § 3.304(d) 
when adjudicating this claim.  See also Dambach v. Gober, 223 
F.3d 1376, 1380 (Fed. Cir. 2000).  

Prior to affording the veteran a VA examination, the Board 
notes that any outstanding medical records relevant to the 
veteran's claim should be associated with his claims file.  
The RO should therefore contact the veteran and request that 
he identify all VA and non-VA health care providers, other 
than those already associated with the claims file, that have 
treated him since service for his lung condition.  This 
should specifically include any records of treatment at VA 
Medical Centers that have not been associated with the 
veteran's claims file.  In this respect, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In addition, 
the RO should confirm whether the veteran served with the 
38th Infantry, as noted in the veteran's Enlistment Record 
and Report of Separation (but which the veteran and his 
representative indicated was not present in the European 
Theatre in World War II), or whether the veteran served with 
the 39th Infantry, as he testified.  And, while the veteran's 
claims file does contain a buddy statement supporting the 
veteran's claim, the veteran should also be notified that he 
may request lay statements from other persons with personal 
knowledge regarding his lung condition in service or shortly 
thereafter.  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  Contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims file, that 
have treated him since service for his 
lung condition.  This should specifically 
include any records of treatment at VA 
Medical Centers not already associated 
with the veteran's claims file.  The 
veteran should also be notified that he 
may request lay statements from other 
persons with personal knowledge regarding 
his lung condition in service or shortly 
thereafter.  The aid of the veteran in 
securing relevant records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the appellant should be 
informed in writing.  

2.  Confirm whether the veteran served 
with the 38th Infantry, as noted in the 
veteran's Enlistment Record and Report of 
Separation (but which the veteran and his 
representative indicated was not present 
in the European Theatre in World War II), 
or whether the veteran served with the 
39th Infantry, as he testified.  If this 
cannot be done, such should be documented 
in the claims file.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the nature and likely etiology of any 
lung condition, including any residuals 
of pneumonia, found to be present.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  If the 
examiner diagnoses the veteran as having 
a lung condition, the diagnosis should be 
specified, and an opinion should be 
provided as to whether it is at least as 
likely as not that such condition is 
related to a disease or injury in 
service, to include pneumonia or naso-
pharyngitis suffered in service or to any 
extreme cold weather exposure in service.  
In this regard, the examiner is requested 
to comment on the veteran's February 1945 
medical records indicating 
hospitalization for naso-pharyngitis, 
acute, severe, and the veteran's 
testimony indicating that he was treated 
in service for pneumonia.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim.  The RO should 
consider 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) when adjudicating 
this claim.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished 
a supplemental statement of the case 
and be given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


